DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 20, 21, 22, 24, 25, 26, 31, 33, 34, 36, and 37 are objected to because of the following informalities:  
Claim 20 is objected to because the acronym “BBB” (line 2) should be defined upon its usage. 
Claims 20, 21, 24, 31, 33, 34, and 36 - 38 are objected to because each occurrence of “the target BBB region” should be amended to recite “the at least one target BBB region” in order to provide proper antecedent basis for claim terminology. 
Claim 22 is objected to because “the sequence of sonications” should be amended to recite “the at least one sequence of sonications” in order to provide proper antecedent basis for claim terminology. 
Claim 24 is objected to because “with target BBB region” in line 3 should be amended to recite “with the target BBB region.”
Claim 25 is objected to because “sequent” in line 5 appears to be a misspelling of the word “sequence.”
Claims 25, 26, and 36 are objected to because each occurrence of “the sonication parameter” should be amended to recite “the at least one sonication parameter” in order to provide proper antecedent basis for claim terminology. 
Claim 34 is objected to because the acronym “MRI” should be defined upon its usage. 
Claim 36 is objected to because elements (d) - (f) are improperly labelled, as 
claim 20 has already recited a step (d) of ‘activating the transducer.’ Examiner suggests re-labelling the elements as (e) - (g), respectively. 
Claim 38 is objected to the use of parentheses to explain claim terminology is improper. The term “CCNU (lomustine), BCNU (carmustine), ACNU (nimustine)” should be amended to recite “lomustine, carmustine, nimustine.” The term “Cytarabine (cytosine arabinoside, ara-C)/ara-U” should also be amended to remove parenthetical reference to alternative names for the same element. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (i.e., “system” or “device”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“administration system for administering a therapeutic agent into the target BBB region” in claim 37.
“radiation device for applying a radiation dose to the tissue region” in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 34 recites that “the processor is further configured to predict the degree of tissue disruption by computationally simulating administration of an MRI contrast agent into the target BBB region and diffusion thereof.”
Applicant’s specification discloses that: 
… the disruption effect is predicted based on a retrospective study of the patients who have undergone ultrasound-induced cavitation prior to clinical treatment. For example, before clinical treatment, an MRI contrast agent having substantially the same molecular weight (or other size metric) as the therapeutic agent to be injected for tumor treatment may be introduced into the target BBB region after the cavitation event occurs. By monitoring the way that the MRI contrast agent penetrates and diffuses in the target BBB region, it can be determined whether and to what extent the target BBB region has been opened to the therapeutic agent to be injected. The relationship between the cavitation effect and tissue disruption effect may then be established and incorporated into the physical model underlying the simulation. ([0043], as published).

The specification therefore describes determining a relationship between the cavitation effect and tissue disruption effect, based on a retrospective study involving  MRI contrast agent. 
However, the specification does not clearly describe “computationally simulating administration of an MRI contrast agent into the target BBB region and diffusion thereof.” In contrast, the specification only clearly describes clinical (as opposed to simulated) administration of an MRI contrast agent ([0043]).
The specification therefore lacks guidance with regard to the details of the algorithm necessary for the processor to be configured as recited in claim 34. No equations, flowcharts, or phraseology is present in the disclosure that describes the necessary processing steps of the algorithm. Those of ordinary skill in the art would not understand from applicant’s disclosure what processing steps that applicant, at the time of the invention, intended the processor to perform in order to achieve the claimed result of predicting “the degree of tissue disruption by computationally simulating administration of an MRI contrast agent into the target BBB region and diffusion thereof.”
As explained in MPEP 2161.01(I), in order to fulfill the written description requirement, the algorithm or steps/procedure taken to perform a claimed function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. MPEP 2161.01(I) further states that:
It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).

Applicant’s specification has not disclosed the necessary algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the claimed invention, including how to program the processor “to predict the degree of tissue disruption by computationally simulating administration of an MRI contrast agent into the target BBB region and diffusion thereof.”
Accordingly, there is insufficient written description of the invention of claim 34. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 - 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 20 is indefinite because there is insufficient antecedent basis for “the specified sonication parameter setting” in the 5th paragraph. It is unclear what parameter setting is being referred to. For the purposes of examination, the limitation will be interpreted as referring to “the at least one sonication parameter.”
Claim 23 is indefinite because it recites a step (d) of ‘comparison,’ whereas, claim 20 has already recited a step (d) of ‘activating the transducer.’ Moreover, it is unclear if the step of repeating steps (a) - (d) (line 4) refers to repetition of the step (d) of ‘comparison’ or the step (d) of ‘activating the transducer.’ For the purposes of examination, the claim will be interpreted as requiring repetition of the step (d) of ‘comparison’ instead of repetition of the step (d) of ‘activating the ‘transducer.’
Claim 25 is indefinite because it recites a step (d) of ‘comparison,’ whereas, claim 20 has already recited a step (d) of ‘activating the transducer.’ Moreover, it is unclear if the step of repeating steps (a) - (d) (last line) refers to repetition of the step (d) of ‘comparison’ or the step (d) of ‘activating the transducer.’ For the purposes of examination, the claim will be interpreted as requiring repetition of the step (d) of ‘comparison’ instead of repetition of the step (d) of ‘activating the transducer.’
Claims 29 and 30 are indefinite because it is unclear whether the claims intend to require that the sonication sequences are (1) computationally applied by the processor or (2) physically applied to the tissue region via the processor causing the transducer to be activated. For the purposes of examination, the claims will be interpreted as intending the former. 
Claim 32 is indefinite because there is insufficient antecedent basis for “the setting” and “the sonication parameter” in line 2. It is unclear what setting and parameter are being referred to. For the purposes of examination, the limitations will be interpreted as referring to “a setting of a sonication parameter.”
Claim 33 is indefinite because there is insufficient antecedent basis for “the treatment protocol specifying a plurality of sonication sequences each corresponding to one of the identified tissue types.” The “treatment protocol” has not been set forth as “specifying a plurality of sonication sequences each corresponding to one of the identified tissue types.” For the purposes of examination, the claim will be interpreted as reciting “ […] image, wherein  the treatment protocol specifies a plurality of sonication sequences each corresponding to one of the identified tissue types.”
Claim 34 is indefinite because it is unclear how the processor is “further configured to predict the degree of tissue disruption by computationally simulating administration of an MRI contrast agent into the target BBB region and diffusion thereof.” As explained in the written description rejections thereof, the specification only clearly describes clinical (as opposed to simulated) administration of an MRI contrast agent ([0043], as published), and has not disclosed the algorithm necessary for the processor to be configured as recited. Those of ordinary skill in the art would not understand how the processor to performs the claimed prediction. 
Claim 36 is indefinite because there is insufficient antecedent basis for “the experimentally monitored treatment effect” in step (e). It is unclear if this is the “actual treatment effect” in step (d). For the purposes of examination, the limitation will be interpreted as referring to the “actual treatment effect” in step (d).
Claim 36 is indefinite because there is insufficient antecedent basis for “the sonication parameter” and “the microbubble characteristic in the treatment protocol.” The claims have not set forth a single “sonication parameter,” but have instead set forth “at least one sonication parameter.” Moreover, neither the “at least one sonication parameter” nor the “microbubble characteristic” have been set forth as being “in the treatment protocol.” For the purposes of examination, the limitation will be interpreted as referring to “the at least one sonication parameter or the microbubble characteristic .”
Claims 37  and 38 are indefinite because claim limitations “administration system for administering a therapeutic agent into the target BBB region” (claim 37) and “radiation device for applying a radiation dose to the tissue region” (claim 38) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what physical structure(s) the claim attempts to recite. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20 - 26 and 36 - 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy et al. (US 2015/0359603, hereinafter “Levy”).
Regarding claim 20, Levy shows a system for treating a target blood brain barrier (BBB) region (“opening … disruption of … blood brain barrier” [0011]; blood brain barrier disruption, [0032]) within a tissue region of interest, the system comprising: 
an ultrasound transducer (ultrasound transducer 302, [0045] and fig. 3); 
a processor (CPU 314, [0046] and fig. 3); and 
memory (system memory 316, [0046] and fig. 3) storing (i) a setting of a sonication parameter for applying a sequence of sonications (series of sonication pulses, [0011]; “treatment profile … parameters characterizing sonication … transducer settings for each sonication …,” [0031]) to the target BBB region, (ii) a characteristic of microbubbles to be administered (“properties of the bubbles,” [0030]; ultrasonic contrast agents, [0032]. Examiner note: at least any calculations of how the ultrasonic contrast agents interact with the acoustic beam are based on the claimed “characteristic”) into the target BBB region and (iii) instructions (instructions, [0047]) that cause the processor to: 
(a) electronically simulate treatment (simulating the planned procedure computationally, [0009]; [0014]; “ultrasound stimulus … computationally applied in accordance with the set parameters,” [0031] and step 114 in fig. 1) in accordance with a specified sonication parameter setting and the microbubble characteristic, by computationally executing the sonications, and computationally administer the microbubbles (“… computation of the treatment effect takes the complementary modality into account such that the joint effect … is simulated … effect on the treatment … accounted for in the model … Ultrasonic contrast agents … change the effect of the beam,” [0032]); 
(b) computationally predict a degree of tissue disruption of the target BBB region resulting from the treatment based on the simulation (computationally predicting the effect of the stimuli, [0010]; “effect of the stimulus … computationally predicted,” [0031] and step 116 in fig. 1); 
(c) computationally generate a treatment protocol (“treatment plan is deemed finalized,” [0012]; “creating a treatment plan,” [0014]; “overall treatment plan,” [0031]) based on the predicted degree of tissue disruption; and 
(d) activate the ultrasound transducer in accordance with the treatment protocol (“treatment … carried out in accordance with the plan,” [0013]; “execute the plan,” [0039] and step 130 in fig. 1).

Regarding claim 21, Levy discloses the claimed invention substantially as noted above. Levy further shows that the degree of tissue disruption is predicted as a function of time (“… computationally predicting the effect of the stimuli, typically as a function of time,” [0010]).

Regarding claim 22, Levy discloses the claimed invention substantially as noted above. Levy further shows the sonication parameter comprises an amplitude, a beam shape, a phase, and a direction of a sonication in the sequence (“treatment profile parameters for the sonications at each focal point … acoustic field shape, … phase and/or amplitude settings … focal position,” [0031]).

Regarding claims 23 - 24, Levy discloses the claimed invention substantially as noted above. Levy further shows the processor is further configured to compare the predicted degree of tissue disruption against a target objective, and if the predicted degree of tissue disruption deviates from the target objective, alter the treatment protocol and repeat the process for the altered treatment protocol (“computed effect of a simulated treatment procedure is compared against one or more treatment constraints … simulated treatment procedure is adjusted …,” [0012]; “ … altering the treatment plan (by altering the focus pattern and/or at least one of the ultrasound stimuli applied thereto), and repeating steps (b) through (e) for the altered treatment plan,” [0014]; [0036] - [0037]), wherein the target objective comprises opening of the target BBB region (efficacy constraint, [0012]), and a safety threshold associated with the target BBB region and with tissue outside the target BBB region (safety constraint, [0012]).

Regarding claim 25, Levy discloses the claimed invention substantially as noted above. Levy further shows the treatment protocol specifies a plurality of sequences of sonications (“treatment planner 332 that determines the sequence, locations, and treatment profile parameters of a series of sonications …,” [0048]), and the processor is further configured to compare the predicted degree of tissue disruption against a target objective, and if the predicted degree of tissue disruption deviates from the target objective, alter a sonication parameter in a subsequent sequence of sonications and repeat the process for the altered treatment protocol (“computed effect of a simulated treatment procedure is compared against one or more treatment constraints … simulated treatment procedure is adjusted …,” [0012]; “ … altering the treatment plan (by altering the focus pattern and/or at least one of the ultrasound stimuli applied thereto), and repeating steps (b) through (e) for the altered treatment plan,” [0014]; [0036] - [0037]).

Regarding claim 26, Levy discloses the claimed invention substantially as noted above. Levy further shows the treatment protocol specifies a plurality of sequences (“treatment planner 332 that determines the sequence, locations, and treatment profile parameters of a series of sonications …,” [0048]), and the sonication parameter is a time interval between consecutive sonication sequences (“…waiting time periods during which no sonication takes place,” [0031]).

Regarding claim 36, Levy discloses the claimed invention substantially as noted above. Levy further shows a detection system (MRI apparatus 310, [0045] and fig. 3) that monitors an actual treatment effect resulting from activation of the ultrasound transducer, comparing the actual treatment effect with the predicted degree of tissue disruption, and upon detection of a discrepancy between the actual and predicted treatment effect, adjusting the sonication parameter (“… treatment effect is monitored during treatment ... discrepancies between the measured treatment effect and the previously computed treatment effect are discovered, the treatment plan may be modified …,” [0013]; [0040] - [0043] and step 132 in fig. 1).

Regarding claim 37, Levy discloses the claimed invention substantially as noted above. Levy further shows an administration system for administering a therapeutic agent into the target BBB region (drug delivery, [0011]; targeted drug delivery and blood brain barrier disruption, [0032]: Examiner note: any structural components used by Levy for drug delivery are interpreted as an “administration system”).  

Regarding claim 38, Levy discloses the claimed invention substantially as noted above. Further, the administration system used by Levy for drug delivery (drug delivery, [0011]; targeted drug delivery and blood brain barrier disruption, [0032]) is at least physically capable of being used to administer one of the therapeutic agents recited in claim 38, and therefore meets the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27 - 28 and 30 - 33 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or Levy or, in the alternative, under 35 U.S.C. 103 as obvious over Levy.
Regarding claim 27, Levy discloses the claimed invention substantially as noted above. Levy further shows an imaging device for obtaining a digital image (“visual representation of the patient's anatomy,” [0023] and step 100 in fig. 1; “MRI apparatus 310 (or other imaging device),” [0045] and fig. 3) of at least a portion of a target region, wherein the processor is further configured to computationally identify a set of 3D voxels (select region of target, [0032] and step 102 in fig. 1) corresponding to the portion of the target region and generate the treatment protocol based on the identified 3D voxels (“treatment plan is deemed finalized,” [0012]; “creating a treatment plan,” [0014]; “overall treatment plan,” [0031]). Levy further shows that the target region may be a region of the BBB (“opening … disruption of … blood brain barrier” [0011]; blood brain barrier disruption, [0032]). 
Levy is therefore interpreted as meeting the claim. 
However, to the extent that Levy does not explicitly discuss that the image of the target region is specifically an image of the BBB region, and that the identified voxels correspond to the BBB region, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Levy to have the image of the target region specifically be an image of the BBB region, and to have the identified voxels correspond to the BBB region, in order to facilitate predicting the effect of treatment that involves opening the blood brain barrier, as suggested by Levy ([0011]; [0032]).

Regarding claims 28 and 30, Levy discloses the claimed invention substantially as noted above. Levy further suggests a plurality of target BBB regions are identified in the image and the treatment protocol specifies a plurality of sonication sequences (“treatment planner 332 that determines the sequence, locations, and treatment profile parameters of a series of sonications …,” [0048]), each corresponding to one of the target BBB regions, wherein the processor is further configured to sequentially apply the plurality of sonication sequences to the target BBB regions in round-robin fashion (“treatment planning is performed sequentially for multiple individual regions that collectively constitute the overall target,” [0024]).

Regarding claim 31, Levy discloses the claimed invention substantially as noted above. Levy further suggests the processor is further configured to computationally predict microbubble cavitation resulting from the computationally executed sonications, and predict the degree of tissue disruption of the target BBB region based at least in part on the predicted microbubble cavitation (“constraints may be imposed on the number or density of bubbles generated in the tissue,” [0030]).

Regarding claim 32, Levy discloses the claimed invention substantially as noted above. Levy further suggests the processor is further configured to determine a setting of a sonication parameter associated with a second sonication sequence applied to a second target BBB region based at least in part on at least one of (i) the predicted microbubble cavitation (“constraints may be imposed on the number or density of bubbles generated in the tissue,” [0030]) or (ii) the degree of tissue disruption resulting from a first sonication sequence previously applied to a first target BBB region (“… taking the effect of treatment of one region into account when planning treatment for subsequent regions,” [0024]).

Regarding claim 33, Levy discloses the claimed invention substantially as noted above. Levy further suggests the processor is further configured to identify a plurality of tissue types in the target BBB region of the image, wherein the treatment protocol specifies a plurality of sonication sequences (“treatment planner 332 that determines the sequence, locations, and treatment profile parameters of a series of sonications …,” [0048]), each corresponding to one of the identified tissue types (“… constraints may be defined separately for each tissue type…,” [0028]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Prus (US 2008/0030104). 
Regarding claim 29, Levy discloses the claimed invention substantially as noted above. Levy further suggests the processor is configured to apply the plurality of sonication sequences to the target BBB regions (“treatment planning is performed sequentially for multiple individual regions that collectively constitute the overall target,” [0024]).
Levy fails to show that the application occurs substantially simultaneously. 
Prus discloses multi-element transducers used for delivering high intensity acoustic energy ([0001]). Prus teaches application that occurs substantially simultaneously (“… acoustic wave simulation … simultaneous treatment of multiple target tissue regions,” [0041]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Levy to have the application occur substantially simultaneously, as taught by Prus, in order to facilitate simultaneous treatment of multiple target tissue regions, as suggested by Prus ([0041]), to thereby reduce treatment time. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Sehgal et al. (US 2012/0116221, of record, hereinafter “Sehgal”). 
Regarding claim 35, Levy discloses the claimed invention substantially as noted above. 
Levy does not clearly show that the characteristic of microbubbles specifies an agent type, a size, a concentration, a dose, an administration rate or timing, or a location of an injection site.
Sehgal discloses treating blood vessels using ultrasound therapy. Sehgal teaches a characteristic of microbubbles that specifies a size or a concentration (numerical simulation, [0113] - [0114] and microbubble radii and total number of microbubbles per unit volume in equation 4). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Levy to have the characteristic of microbubbles specify a size or a concentration, as taught by Sehgal, in order to facilitate accurate simulation of the treatment effect using proper variables to represent the microbubble characteristic.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Carpenter et al. (US 2014/0378737, of record, hereinafter “Carpenter). 
Regarding claim 39, Levy discloses the claimed invention substantially as noted above. 
Levy does not clearly show a radiation device for applying a radiation dose to the tissue region.
Carpenter discloses creation of radiation treatment plans. Carpenter teaches a radiation device for applying a radiation dose to a tissue region (“therapy machine 318, which is configured to deliver radiation therapy to the patient 324,” [0075] and fig. 75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Levy to include a radiation device for applying a radiation dose to the tissue region, as taught by Carpenter, in order to provide radiation therapy to patients diagnosed with cancer, as suggested by Carpenter ([0003]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793